Case 2:19-cv-16502-SDW-SCM Document 20 Filed 04/14/20 Page 1 of 2 PageID: 94



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

     MICHAEL LEVITT, et al
                                                        Civil Action No.
                   Plaintiff,
     v.                                                 2:19-cv-16502-SDW-SCM

     THE STATE OF NEW JERSEY, et al                     SUPPLEMENTAL
              Defendants.                               SCHEDULING ORDER


          IT IS on this Tuesday, April 14, 2020 ordered that the Scheduling Order is hereby

   supplemented as follows:

   1. A telephone conference is scheduled with Judge Mannion on 7/9/2020 at 10:00 AM.
      Defendant(s)' counsel is to initiate the call. Eight days before that date, counsel shall
      file a joint agenda letter (up to 3 pages) itemizing the issues, if any, to be discussed at
      the upcoming conference.

   2. Fact discovery is to remain open through 11/30/2020. Discovery should be produced
      on a rolling basis. All fact witness depositions must be completed by the close of fact
      discovery. No fact discovery is to be issued or engaged in beyond that date, except
      upon application to the Court and for good cause shown.

   3. The parties have a continuing obligation to supplement and amend their initial
      disclosures. The names and subject of expected testimony of all affirmative expert
      witnesses shall be delivered no later than 30 days before the end of fact discovery.
      The names and subject of expected testimony of all responding expert witnesses shall
      be delivered no later than 10 days after the date due for the affirmative expert
      report(s), provided such report(s) have been served.

          a. All affirmative expert reports shall be delivered by 12/4/2020.

          b. All responding expert reports shall be delivered by 1/22/2021.

          c. Deposition of expert(s) to be completed within 30 days of receiving their
             respective reports.

   4. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
      SUBSEQUENT SCHEDULING ORDERS ENTERED BY THIS COURT MAY
Case 2:19-cv-16502-SDW-SCM Document 20 Filed 04/14/20 Page 2 of 2 PageID: 95



      RESULT IN SANCTIONS. See Fed.R.Civ.P. 16(f) and 37.




                                           4/14/2020 9:24:31 AM


   Original: Clerk of the Court
   Hon. Susan D. Wigenton, U.S.D.J.
   cc: All parties
       File
